Exhibit 10.3

 

$400,000,000

 

 

 

INTER-COMPANY CREDIT AGREEMENT

 

 

BY AND BETWEEN

 

 

BHE GT&S, LLC

 

 

AND

 

 

EASTERN ENERGY GAS HOLDINGS, LLC

 

 

 

 

 

 

Dated as of November 1, 2020

 

INTER-COMPANY CREDIT AGREEMENT

--------------------------------------------------------------------------------

This Inter-Company Credit Agreement (this “Agreement”), dated as of November 1,
2020, by and between BHE GT&S, LLC (“BHEGTS”), a Delaware limited liability
company and wholly owned subsidiary of BERKSHIRE HATHAWAY ENERGY COMPANY, an
Iowa corporation, and EASTERN ENERGY GAS HOLDINGS, LLC (“EEGH”, formerly
Dominion  Energy Gas Holdings, LLC), a Virginia limited liability company and
wholly owned subsidiary of BHE GT&S, LLC Delaware corporation (each of BHEGTS
and EEGH referred to as a “party,” and collectively, the “parties”), establishes
the terms and conditions agreed to by and between the parties.

ARTICLE I
GENERAL PROVISIONS

Section 1.01Definitions.

“Available Credit” means, as of any day, $400,000,000 less the aggregate amount
of Loans then outstanding.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that such day is
also a day on which BHEGTS is open for business.

“Base Rate” means, as of any day, a rate that is equivalent to One Month LIBOR
as of the date of such determination, plus the basis point spread above One
Month LIBOR that is equal to 0.40%.

“Drawdown Date” means a Business Day selected by EEGH upon which all or any
portion of any Loan shall be funded.

“Dollars or $” means lawful money of the United States of America.

“Effective Date” shall be such day as this Agreement becomes effective pursuant
to Section 4.06 hereof.

“Final Maturity Date” means: (i) the Regular Maturity Date (as the same may be
extended pursuant to Section 2.08 of this Agreement); or (ii) such earlier
termination date as may occur pursuant to Section 3.01 or 3.02 hereof.  If the
Final Maturity Date is not a Business Day, the next succeeding Business Day
shall be deemed to be the Final Maturity Date.

“Indebtedness” means (i) all indebtedness or other obligations of EEGH for
borrowed money, including without limitation the Note; (ii) all indebtedness or
other obligations of any other Person for borrowed money in respect of which
EEGH is liable, contingently or otherwise, to pay or advance money or property
as guarantor, endorser or otherwise (except as endorser for collection in the
ordinary course of business); and (iii) all financing lease obligations of EEGH.

“Interest Payment Date” means, except as may be otherwise agreed by BHEGTS and
EEGH, the fifteenth (15th) calendar day of each month and any date upon which
100% of the outstanding principal amount of the Loans is due and payable.  If an
Interest Payment Date falls

-2-

 

--------------------------------------------------------------------------------

on a date which is not a Business Day, such Interest Payment Date shall be
deemed to be the immediately preceding Business Day.

“Loan” means a loan made to EEGH under Section 2.01 of this Agreement.

“Note” means the promissory note of EEGH, payable to the order of BHEGTS and
substantially in the form annexed hereto as Exhibit A, evidencing at any given
time the Loans outstanding under this Agreement, as the same may be amended,
modified, supplemented, renewed or extended from time to time and any
replacement thereof or substitution therefor.

“One Month LIBOR” shall mean the interest rate per annum (rounded upward, if not
an integral multiple of 1/100 of 1%, to the nearest 1/100 of 1% per annum)
appearing on the Bloomberg Financial Markets system (“Bloomberg”), or Reuters
Page LIBOR01 Page (or any successor page) as the London interbank offered rate
for deposits in U.S. Dollars, in an amount comparable to the amount of the Note,
having a one month maturity at approximately 11:00 a.m. (London time) on the
15th calendar day of such month.

“Person” means an individual, corporation, partnership, trust or unincorporated
organization, or a government or any agency or political subdivision thereof

“Regular Maturity Date” means the date which is one (1) year from the Effective
Date of this Agreement, as the same may be extended pursuant to Section 2.08 to
this Agreement.

Section 1.02Interpretation of Definitions. All definitions in the singular
shall, unless the context specifies otherwise, include and mean the plural, and
all references to the masculine gender shall include the feminine; and vice
versa.

Section 1.03Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of EEGH’s and/or
BHEGTS’s financial statements, and any financial data submitted pursuant to this
Agreement shall be prepared in accordance with such principles.

ARTICLE II
CONCERNING THE LOANS

Section 2.01Loans.  During the period from the Effective Date to and including
the Final Maturity Date, BHEGTS agrees to make Loans to EEGH upon the terms and
conditions set forth herein in an aggregate outstanding principal amount not to
exceed $400,000,000; provided, however, that BHEGTS retains sole and absolute
discretion to approve or reject any request for a Loan by EEGH.  During the term
of this Agreement, to but excluding the Final Maturity Date, EEGH, at its option
without penalty or premium, may from time to time repay all or any part of any
Loan as provided in Section 2.06 hereof, and may re-borrow any amount of such
Loan that has been repaid.  The entire unpaid principal balance of the Note,
together with interest accrued thereon, shall be due and payable in full on the
Final Maturity Date.

-3-

 

--------------------------------------------------------------------------------

Section 2.02Requests for Loans; Accounting.  EEGH agrees to keep BHEGTS  advised
of its short-term borrowing needs, and any requests for Loans hereunder shall be
for a proposed amount and Drawdown Date consistent with such short-term
borrowing needs.  BHEGTS reserves the right to require EEGH to deliver a prompt
written confirmation of any oral request for a Loan, together with, if requested
by BHEGTS, a general statement of the contemplated disposition of the
proceeds.  No Loan shall be in excess of the Available Credit, and no part of
any Loan may mature later than the Final Maturity Date.  Increases and decreases
in the amounts due and payable by EEGH under this Agreement and the Note shall
be evidenced by book entries, and BHEGTS shall maintain a current daily
accounting of all Loans to EEGH under this Agreement.  Such accounting shall be
maintained in electronic format and shall indicate the Base Rate in effect from
time to time.  Upon request, BHEGTS shall provide EEGH copies of such current
accounting.

Section 2.03Interest on the Loan.  Daily accrued interest at the Base Rate on
the outstanding principal balance of the Loans, calculated on the basis of a
360-day year and the actual number of days elapsed, shall be determined by
BHEGTS as of the close of each Business Day.  The rate to be used for any day
other than a Business Day will be the Base Rate on the immediately preceding
Business Day.  All accrued and unpaid interest on all Loans shall be due and
payable in arrears by EEGH on each Interest Payment Date. If unpaid, interest
shall automatically be added to the principal on the day when due, and such
interest shall bear interest hereunder until paid. The nonpayment of interest
shall not be a default under this Agreement, unless such interest is due on the
Final Maturity Date.

Section 2.04The Note.  EEGH’s obligation to repay the outstanding balance of
each Loan shall be evidenced by the Note. The Note shall be executed by a duly
authorized officer of EEGH and delivered to BHEGTS on the Effective Date.  The
Note shall be payable to the order of BHEGTS at its offices in the City of
Richmond, Virginia, and shall mature on the Final Maturity Date (subject to the
terms of Article III hereof).  The Loans and the Note evidencing the Loans shall
accrue interest at the Base Rate as provided in Section 2.03 hereof, which
interest shall be payable at the offices of BHEGTS in the City of Richmond,
Virginia at the times specified in Section 2.03.  Upon payment in full on the
Final Maturity Date of the outstanding principal balance of the Note and all
interest accrued thereon, BHEGTS shall promptly return such Note marked
“Cancelled” to EEGH.

Section 2.05 Funding and Repayment.  Each Loan shall be made in Dollars in
immediately available funds on the Drawdown Date.  All Loans shall be made in
the form of open account advances, repayable not more than one year from the
date of the first advance.  All or any portion of each Loan is payable on demand
of BHEGTS.  All repayments and prepayments by EEGH of principal and all payments
by EEGH of interest shall be made without deduction, set off, abatement,
suspension, deferment, defense or counterclaim, on or before the due date of
repayment or payment, and shall be made in Dollars in immediately available
funds. All payments received from EEGH shall be applied as follows: first, to
the payment of interest due on the Loans; and second, to the repayment of
principal due on the Loans.

Section 2.06 Optional Prepayments.  EEGH may, at its option, prepay all or any
part of the Loans at any time and from time to time without penalty or premium.

-4-

 

--------------------------------------------------------------------------------

Section 2.07Use of Loan Proceeds.  The proceeds of the Loans may be used by EEGH
or its subsidiaries for any lawful purpose.

Section 2.08  Automatic Extension of Regular Maturity Date. If, on or before the
day which is ninety (90) days prior to the then Regular Maturity Date of this
Agreement, neither of the parties to this Agreement shall have given notice to
the other party that it wishes this Agreement to expire on said Regular Maturity
Date, then said Regular Maturity Date shall be deemed to have been extended
automatically for an additional one (1) year period.

ARTICLE III
TERMINATION

Section 3.01Termination of Agreement.  Anything in this Agreement or the Note to
the contrary notwithstanding, if any of the following events shall occur and be
continuing, BHEGTS, at its option, shall have the right to terminate this
Agreement and/or to make the outstanding principal amount of the Loans and
interest thereon immediately due and payable upon written or oral notice to
EEGH, without the requirement of any further notice, demand or presentment of
the Note for payment, all of which are expressly waived by EEGH:

(a)EEGH shall fail to pay any Indebtedness or any interest or premium thereon
owing by EEGH to any Person when due or within any grace period applicable
thereto, whether such Indebtedness shall become due by scheduled maturity, by
required prepayment, by acceleration, by demand or otherwise; or EEGH shall fail
to perform any term, covenant or agreement on its part to be performed under
this Agreement, the Note or any other agreement or instrument evidencing or
securing or relating to any Indebtedness owing by EEGH when required to be
performed, if such failure permits the acceleration of the maturity of such
Indebtedness, unless such failure to perform shall have been waived by the
holder or holders of such Indebtedness prior to any acceleration hereunder;

(b)This Agreement or the Note shall at any time for any reason cease to be in
full force and effect or shall be declared to be null and void, or the validity
or enforceability of this Agreement or the Note shall be contested by any
Person, or EEGH shall deny that it has any or further liability or obligation
hereunder and thereunder; or

(c)EEGH shall have entered against it an order for relief as a bankrupt or
insolvent, or admit in writing its inability to pay its just debts as they
mature, or make an assignment for the benefit of the creditors; or EEGH shall
apply for or consent to the appointment of any receiver, trustee, custodian,
sequestrator, assignee for the benefit of creditors or similar officer for it or
for all or any substantial part of its property, or any such person shall be
appointed without the application or consent of EEGH and such appointment shall
continue unstayed or undischarged for a period of sixty (60) days; or EEGH shall
institute (by petition, application, answer, consent or otherwise) any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceedings relating to it under the laws of
any jurisdiction; or any such proceeding shall be instituted (by petition,
application or otherwise) against EEGH and shall remain unstayed or undismissed
for a period of sixty (60) days; or any judgment, writ, warrant or attachment of
execution or similar process shall be issued or levied

-5-

 

--------------------------------------------------------------------------------

against a substantial part of the assets of EEGH and such judgment, writ, or
similar process shall not be released, stayed, vacated or fully bonded within
sixty (60) days after its issue or levy.

Section 3.02Termination by Notice.  This Agreement may be terminated by either
party by providing notice to the other at least ninety (90) days in advance of
their desire to terminate this Agreement.  The termination date as specified in
such notice shall then become the Final Maturity Date, with all of the
provisions of Article II which pertain to the Loans and the Note to remain
applicable thereto.


MISCELLANEOUS

(a)

Section 4.01Books and Records.  EEGH covenants and agrees that, so long as this
Agreement shall remain in effect, EEGH will keep proper books of record and
account in which full, true and correct entries will be made of all dealings or
transactions of or in relation to its business and affairs.

Section 4.02Notices.  Any communications between the parties hereto or notices
provided herein to be given may be given by mailing or otherwise delivering the
same to the Treasurer of BHEGTS666 Grand Avenue, Suite 500, Des Moines, Iowa
50309, and to the President of EEGH, c/o 120 Tredegar Street, Richmond, Virginia
23219, and to the Attention of Todd Anliker todd.anliker@brkenergy.com, Vice
President and Treasurer, Berkshire Hathaway Energy, 666 Grand Avenue, Suite 500,
Des Moines, Iowa 50309 or to such other officers or addresses as either party
may in writing hereinafter specify.

Section 4.03Waivers: Remedies Cumulative or Other Instruments Evidencing
Indebtedness.  No delay or omission to exercise any right, power or remedy
accruing to BHEGTS under this Agreement shall impair any such right, power or
remedy nor shall it be construed to be a waiver of any such right, power or
remedy. Any waiver, permit, consent or approval of any kind or character on the
part of BHEGTS of any breach or default under this Agreement, or any waiver on
the part of BHEGTS of any provision or condition of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. Any such waiver shall not constitute a waiver of any subsequent breach
or default under this Agreement or of any provision or condition of this
Agreement.  All remedies, either under this Agreement, the Note, statute or rule
of law or equity, or otherwise afforded to BHEGTS, shall be cumulative and not
alternative and may be exercised concurrently or alternatively.

Section 4.04Governing Law.  This Agreement, the Note and any other instrument or
agreement now or hereafter required hereunder, shall be governed by, and
construed under, the laws of the Commonwealth of Virginia.

Section 4.05Restrictions.  As long as this Agreement remains in effect, EEGH
shall not, create, incur, assume or suffer to exist any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement or preferential arrangement of any kind whatsoever (including
without limitation, any conditional sale or other title retention agreement and
any capitalized lease obligation having substantially the same economic effect
as any of the

-6-

 

--------------------------------------------------------------------------------

foregoing), upon any of its property, assets or revenues, whether now owned or
hereafter acquired, without the consent of BHEGTS, except for liens created in
the ordinary course of business and liens in existence on the date hereof, as
previously disclosed in writing to BHEGTS.

Section 4.06Effectiveness.  This Agreement shall become effective upon the
execution and delivery of this Agreement by BHEGTS and EEGH.

Section 4.07Counterparts.  This Agreement may be executed in as many
counterparts as may be deemed necessary or convenient, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

Section 4.08Severability.  If any provision of this Agreement or the Note or the
application thereof to any party thereto shall be invalid or unenforceable to
any extent, (i) the remainder of this Agreement and the Note, and (ii) the
application of such invalid or unenforceable provisions to any other person
thereto, shall not be affected thereby and shall be enforced to the greatest
extent permitted by law.

Section 4.09Amendments.  No amendment of any provision of this Agreement or the
Note shall be effective unless it is in writing and signed by EEGH and BHEGTS.

 

 

[Signature Page Follows]




-7-

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers, as of the date first above written.

 

EASTERN ENERGY GAS HOLDINGS, LLC


 

By:

 

/s/ Scott C. Miller

 

Title:

Chief Financial Officer & Treasurer

 




BHE GT&S, LLC

 

By:

 

/s/ Todd A. Anliker

 

Title:

Vice President and Treasurer

 

 

-8-

 

--------------------------------------------------------------------------------

EXHIBIT A

INTER-COMPANY CREDIT NOTE

$400,000,000Richmond, Virginia

November 1, 2020

EASTERN ENERGY GAS HOLDINGS, LLC, a Virginia limited liability company (the
“Company”), for value received and in consideration of the execution and
delivery by BHE GT&S, LLC, a Delaware limited liability company (“BHEGTS”), of
that certain Inter-Company Credit Agreement, dated as of November 1, 2020, (the
“Agreement”), hereby promises to pay to the order of BHEGTS, on demand, and in
any event on or before one (1) year from the Effective Date of the Agreement, or
such other date as shall then be the Final Maturity Date under the Agreement,
the principal sum of Four Hundred Million Dollars ($400,000,000) if fully
borrowed, or so much thereof as may be outstanding hereunder at such time.

The Company also unconditionally promises to pay interest on the unpaid
principal amount of this Note outstanding from time to time, until such
principal amount is paid in full, at the rates, at the time and in the manner
specified in the Agreement and in accordance with the provisions thereof.
Nothing contained in this Note or in the Agreement shall be deemed to establish
or require the payment of a rate of interest in excess of the maximum rate
permitted by any applicable law.

This Note is issued by the Company pursuant to the Agreement, to which reference
is made for certain terms and conditions applicable hereto. Defined terms used
in this Note shall, unless the context otherwise requires, have the same
meanings assigned to them in the Agreement.

Both the principal of this Note and interest hereon are payable in lawful money
of the United States of America, which will be immediately available on the day
when payment shall become due, at the offices of BHEGTS in the City of Richmond,
Virginia. Interest shall be paid on overdue principal hereof and, to the extent
legally enforceable, on overdue interest, at the Base Rate as in effect from
time to time plus two hundred (200) basis points.

The outstanding principal amount of this Note shall be automatically increased
or decreased upon and to the same extent of any increase or decrease in the
outstanding aggregate principal amount of the Loans made under the Agreement;
provided, however, that at no time shall the outstanding principal amount of
this Note exceed $400,000,000.  Increases and decreases in the amounts due and
payable by the Company under this Agreement and the Note shall be evidenced in
accordance with the terms of the Agreement.  Upon payment in full on the Final
Maturity Date of the principal of and interest on this Note, this Note shall be
canceled and returned to the Company and shall be of no further operation or
effect.  The obligation of the Company to make the payments required to be made
on this Note and under the Agreement and to perform and observe the other
agreements on its part contained herein and therein shall be absolute and
unconditional and shall not be subject to diminution by set off, counterclaim,
defense, abatement or otherwise.

All Loans made under the Agreement shall be made in the form of open account
advances, repayable not more than one year from the date of the first
advance.  All or any portion of the outstanding principal balance hereof,
together with interest accrued thereon, shall be payable on

 

--------------------------------------------------------------------------------

demand by BHEGTS.  Without limiting the foregoing, upon the occurrence of an
event giving rise to a right on the part of BHEGTS to terminate the Agreement
under Section 3.01 thereof, the maturity of this Note may, at the discretion of
BHEGTS, be accelerated and the principal balance hereof, together with interest
accrued thereon, may be declared immediately due and payable as provided in the
Agreement.

Presentment for payment, demand, protest and notice of demand, notice of
dishonor, notice of non-payment and all other notices are hereby waived by the
Company, except to the extent expressly provided in the Agreement. No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder hereof shall operate as a waiver of such rights.

This Note is issued with the intent that it shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Virginia.

IN WITNESS WHEREOF, EASTERN ENERGY GAS HOLDINGS, LLC has caused this Note to be
duly executed in its name by its duly authorized officer all as of November 1,
2020.

 

EASTERN ENERGY GAS HOLDINGS, LLC


 

By:

 

/s/ Scott C. Miller

 

Title:

Chief Financial Officer & Treasurer

 

 

 